Citation Nr: 1700446	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Appellant is eligible for participation in the Veterans Retraining Assistance Program (VRAP).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.N., Counsel 




INTRODUCTION

The Appellant had active service in the United States Navy from May 1991 to February 1993.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Oakland, California, certified this claim to the Board for appellate review.  

In February 2013, the Appellant requested to testify during a videoconference hearing held before the Board.  Thereafter, however, in written statements submitted in March and May 2014, he noted he could not travel to such a hearing, initially requested his representative to testify on his behalf, and then later asked the Board to proceed in deciding his claim without the benefit of a hearing.  The Board thus considers his hearing request withdrawn.

VA processed this claim electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  The Appellant's discharge from his May 1981 to July 1983 service was other than honorable (OTH), based on a pattern of misconduct.

2.  Actions that led to the Appellant's OTH discharge from service, including disobeying lawful regulations and orders on multiple occasions, dishonorably failing to pay a debt, being found in a state of drunkenness and drunk and disorderly on multiple occasions, going absent without leave (AWOL) on multiple occasions, willfully disobeying a petty officer, breaking restriction, missing a ship's movement, and intending to defraud the government, constitute willful and persistent misconduct.

3.  The Appellant was not insane during his service.


CONCLUSION OF LAW

The Appellant's discharge from his May 1991 to February 1993 service was under dishonorable conditions for VA compensation purposes and a bar to VA benefits, rendering him ineligible for participation in VRAP.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Appellant does not assert that VA failed to satisfy its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the question on appeal necessitates an examination.  No further notification or assistance is thus necessary.  

Analysis

The Appellant seeks to participate in VRAP based on his alleged faithful service in the Navy, including in the Gulf War, but the RO denied his claim for this benefit on the basis that his discharge from such service was dishonorable.  In a written statement dated December 2012, the Appellant claims that he was granted an OTH discharge after getting in a little trouble and being given the option of choosing whether to remain in or leave service.  He asserts he would not have been given such a choice and would have been kicked out had the Navy been contemplating a dishonorable discharge.  

In his VA Form 9, the Appellant explains that an OTH discharge is an administrative discharge, issued based on a decision by a commanding officer; a dishonorable discharge is punitive, administered following a court martial proceeding.  He argues that, by deciding this claim as noted, VA personnel showed a misunderstanding of The United States Code of Military Justice (UCMJ) and, as a result, he was denied benefits to which he is entitled.  He has submitted evidence purportedly confirming that he was given a choice whether to stay in or leave service and received an OTH discharge from such service.  

VA does not dispute that the Navy offered the Appellant a choice as to whether he wished to remain in service after he committed certain offenses, discussed below, and granted him an OTH discharge, or that the UCMJ recognizes a dishonorable discharge as different from an OTH discharge.  The question here is whether, for the purpose of receiving post-service VA benefits, the Veteran's discharge was issued under dishonorable or other than dishonorable conditions.  With regard to such a question, it is VA law and regulations not military law that governs.  

To establish one's eligibility to participate in VRAP, the evidence must show that an appellant was discharged from the Armed Forces under conditions other than dishonorable.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  According to VA law and regulations, in certain circumstances, a discharge or release from service, however characterized by the service department, is considered to have been issued under dishonorable conditions.  There are both statutory and regulatory character-of-discharge bars to establishing entitlement to VA benefits.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c).  The former do not apply in this case.  

Under 38 C.F.R. § 3.12(d), a discharge due to one of the following offenses, including one based on OTH, is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (generally includes conviction of a felony); or (4) willful and persistent misconduct.  A discharge granted because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).  Offenses that interfered with or precluded performance of an appellant's military duties are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994); Winter v. Principi, 4 Vet. App. 29 (1993) (32 days of unauthorized absence out of 176 days of total service constitutes severe, persistent misconduct).  

An act represents willful misconduct when it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances does not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

According to the Appellant's DD Form 214, his discharge from service was other than honorable (OTH), based on a pattern of misconduct.  Such misconduct began in 1991, when in August and December, he violated a lawful regulation and dishonorably failed to be a debt, both resulting in non-judicial punishment.  In March, October and November 1992, he was charged with further violations, including disobeying a lawful order, being found in a state of drunkenness and drunk and disorderly, going AWOL for close to two weeks, willfully disobeying a petty officer, and breaking restriction, two of which resulted in confinement on bread and water.  In January 1993, he was charged with going AWOL for close to three weeks, missing a ship's movements, and intending to defraud the government, actions that resulted in 30 days of confinement.   

According to the Appellant's Commanding Officer's January 1993 written statement, during service, the Appellant demonstrated that he was a poor quality recruit, lacking discipline and an ability to adapt to even the minimal of standards of conduct and professionalism.  Citing the previously noted non-judicial punishments and court-martial, he characterized the Appellant as an administrative burden, unresponsive to counseling.  He found the Appellant's immediate discharge from service in the best interest of the Navy.  Thereafter, the discharge was implemented based on a pattern of misconduct, including due to commission of a serious offense.  

The Appellant has not petitioned the Navy to have the characterization or narrative reason of his discharge changed.  In a September 1991 Administrative Decision, VA determined that the actions that led to the Appellant's OTH discharge from service, including those noted above, constituted willful and persistent misconduct.  The Appellant did not appeal this decision, with which the Board agrees; he was discharged under dishonorable conditions, due to willful and persistent misconduct.  

A discharge from service under one of the conditions specified in 38 C.F.R. § 3.12 bars the payment of benefits unless it is found that the person was insane at the time of committing the offense(s) leading to the discharge.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a).  The insanity need not be causally related to the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  

Here, the Appellant does not contend and the evidence does not establish that he was insane at the time he committed the in-service offenses noted above.  As such, he has no defense for such actions.  The Board thus concludes that the Appellant's discharge from his May 1991 to February 1993 service was under dishonorable conditions for VA compensation purposes and a bar to VA benefits, rendering him ineligible for participation in VRAP.  38 U.S.C.A. §§ 101, 5303.


ORDER

The character of the appellant's discharge from service being a bar to VA benefits, his participation in VRAP is denied. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


